969 So. 2d 1172 (2007)
Kmata UKAJ, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-2443.
District Court of Appeal of Florida, Fifth District.
November 30, 2007.
Kmata Ukaj, Ocala, pro se.
No Appearance for Appellee.
PER CURIAM.
Appellant challenges the denial of her motion to reduce sentence, filed pursuant to Florida Rule of Criminal Procedure 3.800(c). The lower court erroneously denied the motion as untimely, even though it had been timely filed within sixty days after the mandate issued in the direct appeal. Although appeals from orders such as this are generally not cognizable, because the lower court was of the mistaken impression that the motion was untimely, we treat the appeal as a petition for certiorari, grant the petition and quash the order under review. Diaz v. State, 931 So. 2d 1002, 1004 (Fla. 3d DCA 2006); Byrd v. State, 920 So. 2d 825, 826 (Fla. 2d DCA 2006). On remand, the trial court is directed to address the motion on the merits.
ORDER QUASHED; CASE REMANDED.
PLEUS, MONACO and TORPY, JJ., concur.